                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MIKHAIL LEONIDOVICH VASERMAN,

                       Plaintiff,

               v.                                             Case No. 20-C-330

ANDREW M. SAUL,
Commissioner of Social Security,

                       Defendant.


                                             ORDER


       Plaintiff Mikhail Leonidovich Vaserman filed a complaint seeking review of the decision

of the Commissioner of Social Security on March 2, 2020. On May 18, 2020, Defendant filed a

motion to stay proceedings in the case until such time as the Agency regains the capacity to

produce the certified administrative record necessary to answer and adjudicate the case. Defendant

explained that, because the Social Security Administration’s staff members are teleworking to

protect employee health and prevent further spread of COVID-19, the Agency is unable to prepare

and produce the administrative record that is required to adjudicate the case under Sections 205(g)

and (h) of the Social Security Act. The court granted Defendant’s motion to stay on May 20, 2020.

Defendant filed a status report on June 19, 2020, indicating that the certified administrative record

is not complete. The court continued the stay and ordered another status report if the transcript is

not produced by August 6, 2020. This matter comes before the court on Plaintiff’s motion

requesting that the court deny the stay and proceed with the case.

       Plaintiff’s motion will be denied. The court cautions Defendant, however, that while the

court appreciates that it may be difficult to produce the administrative record in the current




         Case 1:20-cv-00330-WCG Filed 06/25/20 Page 1 of 2 Document 18
environment, the stay cannot continue indefinitely. Best efforts should be used to produce the

administrative record by August 6, 2020, so that Plaintiff’s case can proceed to resolution.

       IT IS THEREFORE ORDERED that Plaintiff’s motion to dismiss Defendant’s motion

for stay of proceedings (Dkt. No. 17) is DENIED.

       Dated at Green Bay, Wisconsin this 25th day of June, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court




                                                 2

         Case 1:20-cv-00330-WCG Filed 06/25/20 Page 2 of 2 Document 18
